Citation Nr: 0731590	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-39 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for narcolepsy.

4.  Entitlement to service connection for arthritis of the 
bilateral shoulders.

5.  Entitlement to service connection residuals of a shrapnel 
injury to the neck other than a service-connected scar.

6.  Entitlement to service connection for numbness and 
tingling of the bilateral arms, hands, and fingers as 
secondary to residuals of a shrapnel injury to the neck.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
January 1946, and from February 1951 to April 1951.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, in which the 
RO, inter alia, denied service connection for sinusitis; 
PTSD; narcolepsy, numbness and tingling of the bilateral 
arms, hands, and fingers; arthritis of the bilateral 
shoulders; and residuals of a shrapnel injury to the neck.  
The veteran filed a notice of disagreement (NOD) in March 
2006, and the RO issued a statement of the case (SOC) in 
October 2006.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2006.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In September 2007, the undersigned granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the claims for service connection for 
sinusitis and for narcolepsy is set forth below.  The claims 
for service connection for PTSD; arthritis of the bilateral 
shoulders; residuals of shrapnel injury to the neck; and 
numbness and tingling of the bilateral arms, hands, and 
fingers, to include as residuals of shrapnel injury to neck; 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  There is no competent medical evidence establishing that 
the veteran has sinusitis.

3.  Although the veteran is currently diagnosed with 
narcolepsy, there is no competent evidence or opinion even 
suggesting a nexus between current narcolepsy and active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for narcolepsy are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit all evidence in his possession that pertains 
to the claims.  A March 2006 post-rating letter informed the 
appellant how disability ratings and effective dates are 
assigned, as well as type of evidence that impacts those 
determinations.  After issuance of both letter, and 
opportunity for the appellant to respond, the October 2006 
SOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, outpatient treatment records from the VA 
Medical Center (VAMC) in St. Louis, Missouri, and reports of 
VA examination.  Also of record, and considered in connection 
with each claim is the transcript of the veteran's Board 
hearing, as well as various lay statements by the veteran, 
his friends and family members.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Sinusitis

The veteran contends that he has sinusitis that was caused by 
his service.  However, considering the pertinent evidence in 
light of the governing legal authority, the Board finds that 
service connection for sinusitis is not warranted.  

The veteran's service medical records reflect no complaints, 
findings, or diagnoses of sinusitis.

Post-service, a February 1948 VA examination report, VA 
treatment records dated from September 1981 to February 1982, 
and private medical records dated from 1974 to 1981 do not 
show any diagnoses of sinusitis.  Lay statements from various 
friends and family, received in December 2005 and VA 
treatment records dated from September 1981 to February 1982 
indicate that the veteran complained of having shortness of 
breath.  However, the diagnosis rendered in the VA medical 
records was bronchial asthma and not sinusitis.  The Board 
also notes that there is no other post-service medical 
evidence showing a diagnosis of sinusitis.

During his August 2007 Board hearing The veteran testified 
that he began noticing a problem with drainage in the 1940s 
when he was discharged from service and he continued to have 
the symptoms.  He stated that he sought treatment immediately 
after his discharge from service from private physicians, but 
those medical records are no longer available.  He further 
testified that he currently takes nasal sprays that are 
prescribed by the VA physicians.  Although the veteran 
testified during his Board hearing that he first noticed his 
sinusitis symptoms immediately after his discharge from 
service, there is no competent medical evidence of record 
establishing that he currently has sinusitis (or that any 
such disability is related to service).  Significantly, 
neither the veteran nor his representative has presented or 
identified any such evidence that shows a diagnosis of 
sinusitis.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, there is no competent medical 
evidence establishing that the appellant has the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for sinusitis must be denied 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.



B.  Narcolepsy

The veteran's service medical records are devoid of any 
indication of complaints, findings, or diagnosis pertaining 
to narcolepsy.

An October 1981 VA treatment record shows that the veteran 
complained that since 1944, he would fall asleep anytime he 
was in the sitting position.  He reported having this problem 
for approximately 30 years.

A March 2000 VA treatment record shows an Axis I psychiatric 
diagnosis of narcolepsy.

December 2005 lay statements from the veteran's friends and 
family members indicate that they witnessed the veteran 
falling asleep while he was at work or while he was driving.

In a December 2005 statement, the veteran stated that his 
sleep disorder symptoms first began while he was in service.  
He would try things such as bite his tongue or punch himself 
to stay awake.  This continued throughout service.  In the 
1980s, the veteran stated that he went to the VA hospital to 
take a test for his sleeping and was diagnosed with 
narcolepsy.

During his August 2007 Board hearing, the veteran testified 
as to the onset of his symptoms of narcolepsy as were stated 
in his December 2005 statement.  He also stated that he did 
not receive treatment for his symptoms while in service 
because he was in a combat situation and he would rather the 
doctor treat someone who was injured than to treat his 
problem.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for 
narcolepsy is not warranted.

In this regard, the Board notes that the veteran has been 
diagnosed, post-service, with narcolepsy.  That diagnosis 
notwithstanding, there is no medical evidence or opinion even 
suggesting a relationship between the veteran's current 
narcolepsy and his service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  In short, there is no 
competent evidence to support the claim.  


C.  Both Claims

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's assertions (to 
include those advanced during the August 2007 Board hearing), 
as well as various statements written by him, his friends, 
and relatives.  The veteran is certainly competent to report 
his symptoms, and the other individuals are competent to 
report what they observe.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, as indicated above, these 
claims turn on the medical matters of diagnosis, and nexus 
(or, relationship) to service-matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  To whatever extent these statements 
are being offered to support the matters of diagnosis and/or 
nexus, as neither the veteran nor any of the lay affiants 
offering statements on his behalf is shown to be other than a 
layperson without the appropriate medical training and 
expertise, none is competent to provide a probative 
(persuasive)opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As none of the lay assertions in this regard 
have any probative value, they simply do not constitute 
persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for sinusitis and for narcolepsy must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports either claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sinusitis is denied.

Service connection for narcolepsy is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims for service connection on 
appeal is warranted.

The veteran's service medical records show that in October 
1944, he was diagnosed with a shell fragment wound in the 
back.  It was noted that in September 1944 on Peleliu Island, 
while in action against the enemy, the veteran was struck by 
a shell fragment, sustaining a ragged laceration of the left 
upper back.  The veteran received first attention ashore and 
was evacuated the following day.  The shrapnel was removed 
immediately following the injury.  Physical examination was 
essentially negative except for the presence of an 
irregularly shaped granulating wound at the level of the 
second thoracic vertebra and just to the left of it.  The 
January 1946 separation examiner noted a scar on the 
veteran's mid to upper back.  The veteran has been granted 
service connection for the residual scar.

In connection with the veteran's claim for service connection 
for PTSD, he has asserted, as in-service stressful 
experiences, injury during combat, transporting wounded 
soldiers, and witnessing the deaths of fellow servicemen.  As 
the veteran is shown to have been in combat and his alleged 
stressors are combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board also 
notes that, by requiring corroboration of every detail of an 
alleged stressor defines "corroboration" far too narrowly.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Under the 
circumstances of this case, the Board finds the occurrence of 
the aforementioned in-service stressors are consistent with 
the circumstances of the veteran's service, and, hence, 
deemed verified.

The question remains, however, as to whether the veteran has 
PTSD as a result of his in-service stressors.  The Board 
notes that on February 1948 VA examination, the veteran 
reported being nervous and irritable since 1946.  The 
diagnosis was manifestations of nervousness and tenseness.  A 
March 2000 VA treatment record reflects a diagnosis of 
dysthymia, but no diagnosis of PTSD.  Thus, the Board finds 
that a VA examination and medical opinion is needed to 
resolve the claim for service connection for PTSD.  See 38 
U.S.C.A. § 5103A.  

Further, in view of the confirmed in-service shell fragment 
wound, and the veteran's complaints of residual conditions, 
VA examination and medical opinion as to the whether the 
veteran currently has residuals of the shrapnel injury to the 
neck, other than an already service-connected scar (to 
include arthritis of the bilateral shoulders and/or 
disability manifested by numbness and tingling of the 
bilateral arms, hands, and fingers), may be helpful in 
resolving the remaining claims on appeal.  Id.

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric and general medical examinations, by physicians, 
at an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may well result in denial 
of the original claim(s) for service connection, as the 
claims will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the appropriate VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VAMC in St. 
Louis, Missouri, dated up to December 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the St. Louis VAMC since 
December 2005, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to any of the 
claims remaining on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should also request 
that the appellant furnish all pertinent evidence in his 
possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the St. 
Louis VAMC all pertinent records of 
psychiatric evaluation and/or treatment, 
as well as of evaluation or treatment for 
the veteran's neck, shoulders, and arms, 
hands and/or fingers, from December 2005 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to any claim 
remaining on appeal.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo VA 
psychiatric and general medical examination, 
by physicians (M.D.s) at an appropriate VA 
medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and the report of 
each examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include, in 
connection with the PTSD claim, 
psychological testing, and x-rays in 
connection with the other claims) should 
be accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examinations, along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

Psychiatric Examination - The psychiatrist 
should determine whether the diagnostic 
criteria for PTSD are met.  In rendering 
such determination, the examiner is 
instructed that only corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service 
event(s) has resulted in PTSD.  For 
purposes of the examination, the examiner 
is advised that stressors related to the 
veteran's combat-specifically, shrapnel 
injury, transporting wounded soldiers, and 
witnessing the deaths of fellow 
servicemen-are presumed to be verified.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).

General Medical Examination - The 
physician should specify whether the 
veteran currently suffers from arthritis 
of the bilateral shoulders and/or 
disability manifested by numbness and 
tingling of the arms, hands, and fingers.  
With respect to each diagnosed disability, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether such disability is at least 
as likely as not (i.e., there is a 50 
percent or more probability), the result 
of in-service injury or disease-to 
particularly include the in-service 
shrapnel wound to the neck.  The examiner 
should also identify any other residual of 
the in-service shrapnel wound, other than 
an already service-connected scar.

5.  If the veteran fails to report for any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


